Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Laurie et al. (WO 2005/105117 A1 of record) in view of (Nutrient Requirements of Dairy Cattle Seventh Revised Edition, 2001 of record).
Laurie et al. teaches a trace element solution which comprises selenium, copper, zinc, manganese, iron and chromium and at a concentration of the metals of at least 60 mg/ml. As an example, the trace element solution comprises: (a) 35-50 mg/ml of zinc, (b) 10-15 mg/ml manganese, (c) 5-10 mg/ml selenium, (d) 5-20 mg/ml copper, (e) 5-10 mg/ml chromium, (g) 20-400 mg/ml iodine (Page 12 line 20 to Page 13 line 10). Subcutaneous injection is the preferred route to minimize tissue damage (Page 13 line 20-21). The teachings of Laurie et al. are directed to a trace element solution and a method of making a trace element solution, intended as supplement for livestock (Page 6, lines 15-18). They state that animals around the world are subject to a sub-optimal status or even a deficiency of essential trace elements. There is a need to optimize 3 (leaving a clear blue solution). Step B.6 The mixture is allowed to cool to room. Step C.4 The volume is made up to 25 liters, see (Pages 7-9).
Laurie et al. do not teach wherein the metals are present at a concentration of at least 95 mg/ml as claimed.
Laurie et al. also do not teach a concentration of zinc of at least 65 mg/ml. 
Nutrient Requirements of Dairy Cattle discloses zinc requirement levels for cattle at various physiological states. The current model of the National Research Council (NRC) estimated zinc requirement for cows ranges from 202 mg/day (300-kg heifer) to 1261 mg/day (650-kg cow, providing 40 kg milk/day) (Top of page 145, Table 6-4). This teaching provides a motivation to modify the zinc concentration in a mineral supplement prima facie case of obviousness exist. Laurie et al. provides a method for making a trace element solution. Laurie et al. add hot (70°C) water to manganese carbonate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lurie et al. and 

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8 and 11-27 of USP 9,750,764. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of USP 10,183,075. Although the conflicting claims are not identical, they are not patentably distinct from each other prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.
             Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 7,285,292. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.

Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of USP 10,799,531. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.



a method of preparing a trace element solution, said method consisting essentially of the steps of: (a) preparing a single solution comprising more than one EDTA-complex as a sodium salt in a single continuous process by suspending either disodium EDTA in water or suspending EDTA acid in water with sodium hydroxide, and adding a metal compound selected from the group consisting of metal oxides, metal hydroxides and metal carbonates to the EDTA solution to form the EDTA-complex; and (b) adding sodium selenite to the solution of EDTA-complexes to form the trace element solution in which the molar ratio of selenium in the form of sodium selenite to the metal compounds to the EDTA complexes varies between 1:4.8:4.8 and 1:19:19. Claim 2 recites a method as claimed in claim 1, in which the EDTA-complexes comprise at least one of the metal cation components selected from the group consisting of copper, manganese, zinc, 
                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612